Citation Nr: 0716477	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for pes planus.

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 
10 percent for right knee strain.

4.  Entitlement to an initial disability rating greater than 
10 percent for right ankle strain.

5.  Entitlement to an initial disability rating greater than 
10 percent for left ankle strain.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from June 1980 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for pes 
planus, evaluated as zero percent disabling, as well as 
degenerative disc disease of the lumbar spine, right knee 
strain, right ankle strain, and left ankle strain, each 
separately evaluated as 10 percent disabling.  The effective 
date of these schedular evaluations was designated as 
September 1, 2001, the day following separation from active 
duty.  

Thereafter, by a November 2006 rating decision, the 
noncompensable schedular evaluation for pes planus was 
increased to 10 percent disabling, effective from September 
1, 2001.  Notwithstanding this grant of an increased rating, 
as the veteran has not withdrawn his claim and the maximum 
evaluation has not been assigned, the claim for the 
assignment of a higher rating remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2007, the Board received additional medical 
evidence as well as a waiver from the veteran for initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's bilateral pes 
planus has been manifested by painful motion and tenderness; 
however, his current 10 percent rating accounts for this and 
there are no objective clinical indications that he also has 
marked deformity, swelling on use, or callosities.

2.  Throughout the appeal period, the objective medical 
evidence has failed to demonstrate that the veteran's lumbar 
spine disability is moderate, with recurring attacks.  The 
evidence has also failed to show that the forward flexion of 
his thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; there is 
muscle spam or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; or the presence of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks during the past 
12 months.

3.  Throughout the appeal period, the objective medical 
evidence has failed to demonstrate that the veteran's right 
knee strain is manifested by extension limited to 15 degrees 
or greater or flexion limited to 30 degrees or less.

4.  Throughout the appeal period, the objective medical 
evidence has failed to demonstrate that the veteran's right 
ankle strain is manifested by more than pain and moderate 
limitation of motion.  

5.  Throughout the appeal period, the objective medical 
evidence has failed to demonstrate that the veteran's left 
ankle strain is manifested by more than pain and moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5276 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002); Diagnostic Code 5293 (effective from 
September 23, 2002, to September 26, 2003); Diagnostic Code 
5243 (effective September 26, 2003).

3.  The criteria for a rating in excess of 10 percent for 
right knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5003, 5260, 5261, 5299-5024, (2006).

4.  The criteria for a rating in excess of 10 percent for 
right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5003, 5271, 5299-5024 (2006).

5.  The criteria for a rating in excess of 10 percent for 
left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5003, 5271, 5299-5024 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's pes planus is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for 
acquired flatfoot.  Under Diagnostic Code 5276, the next 
highest rating for bilateral pes planus is 30 percent, which 
is assigned for severe disability, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.

The veteran underwent VA fee basis examination of his feet in 
May 2001 and April 2006.  The reports of these examinations 
show that he complained of constant bilateral foot pain and 
lack of endurance with flare-ups due to standing and walking 
and relief from rest and medication.  Physical examination 
revealed flat feet and tenderness along the soles of both 
feet.  X-ray examination of the feet in May 2001 was normal.  
The April 2006 examination report also noted findings of 
painful motion and slight degree of valgus in both feet which 
could not be corrected with manipulation.  The feet showed no 
forefoot/midfoot malalignment.  The examiner noted prolonged 
periods of limitations with standing and walking.  The 
examination reports reflect no sign of abnormal weight 
bearing and note that the veteran does not require any type 
of device in order to ambulate or support with his shoes.  
The May 2001 examination report provided a diagnosis of pes 
planus and the April 2006 examination report changed the 
diagnosis to bilateral pes planus and bilateral plantar 
fasciitis.  

Post service medical records show recurrent complaints of 
bilateral heel and foot pain as well as diagnoses of pes 
planus and plantar fasciitis.  A June 2002 treatment report 
includes an assessment of severe, symptomatic pes planus.  
These records show that the veteran received cortisone 
injections for pain, was pre-certified for a TENS 
(transcutaneous electrical nerve stimulation) unit, and 
underwent endoscopic plantar fasciotomy, left foot, in 
September 2002.  

The medical evidence as well as the veteran's written 
communications reflect complaints of constant bilateral foot 
pain and swelling; however, the objective medical evidence 
fails to demonstrate severe pes planus.  Specifically, 
although a June 2002 treatment report includes an assessment 
of "severe", symptomatic pes planus; the evidence fails to 
show evidence of marked deformity (such as pronation or 
abduction), swelling on use, or characteristic callosities.  
The post-service medical record, as a whole, is found to 
provide evidence against such a finding. 

While the veteran is noted to have painful motion and 
tenderness, the April 2006 examination report notes that 
tenderness was mild.  Accordingly, while the evidence reveals 
complaints of pain, the objective evidence does not show 
characteristic callosities, marked deformity, or any 
indication of swelling upon use such that the veteran's 
bilateral pes planus may be considered severe so as to 
warrant an increased rating of 30 percent disabling.  Simply 
stated, the post-service medical record outweighs the 
veteran's statements.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's complaints of 
pain as well as all evidence of record related to limitation 
of motion, excess motion, incoordination, fatigability, and 
pain on motion have been considered in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating greater than 10 percent for 
bilateral pes planus.  In fact, it is noted that pain on 
manipulation and use is explicitly mentioned in the criteria 
for evaluation of flat feet and has thus been specifically 
considered.  While the veteran has complaints of fatigability 
and pain with use, the objective findings show no more than 
moderate disability.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  The veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of Diagnostic Codes 5278, 5282, or 5283 is not warranted.

The Board recognizes that the veteran has a scar from laser 
surgery on the posterior medial aspect of the left foot.  In 
general evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14; see Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, supra.  In this case, the 
April 2006 VA fee basis examination report shows that the 
veteran's scar does not result in any relevant symptoms or 
functional impairment.  Thus the scar does not warrant 
additional compensation.  38 C.F.R. § 4.118.

In conclusion, the veteran's bilateral pes planus does not 
meet the criteria for an initial rating in excess of 10 
percent under the applicable rating criteria and his appeal 
is denied.  

With respect to the claim of entitlement to an initial rating 
in excess of 10 percent for degenerative disc disease of the 
lumbar spine, it is noted that this disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  
The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its November 2006 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Prior to September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warranted a 10 percent evaluation and moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (September 
26, 2003).

For purposes of assigning evaluations under Diagnostic Code 
5293 (September 23, 2002) and Diagnostic Code 5243 (September 
26, 2003), an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

The April 2006 VA fee basis examination report notes that the 
veteran related that he experiences one incapacitating 
episode due to his lumbar spine disability per year, this 
episode lasts for three days, and bed rest has been 
recommended by a physician's assistant.  Therefore, inasmuch 
as the veteran's lumbar spine disability has not resulted in 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months and he 
has not been prescribed bed rest by a physician, an 
evaluation in excess of 10 percent disabling under the 
Formula for Rating Intervertebral Disc Syndrome is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002) and Diagnostic Code 5243 (September 26, 
2003)

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

In this regard, it is noted that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The Board notes that the veteran does not have a current 
diagnosis of intervertebral disc syndrome, the condition for 
which he is rated.  His lumbar spine disability was diagnosed 
as degenerative disc disease of the lumbar spine during 
service, in April 1998, and a June 1999 magnetic resonance 
imaging (MRI) revealed a small central disc herniation at L4-
5 and L5-S1.  

Upon VA fee basis examination in May 2001, the veteran 
complained of pain, weakness, lack of endurance, and 
stiffness.  He also reported monthly flare-ups due to overuse 
and lifting which is relieved by medication, ice, and heat.  
Physical evaluation revealed a normal neurologic examination.  
Range of motion testing revealed 95 degrees of active 
flexion, 35 degrees of active extension, 40 degrees of active 
left and right lateral bending, and 35 degrees of left and 
right rotation.  There were no signs of painful motion, 
muscle spasm, weakness, or tenderness.  Straight leg raise to 
90 degrees showed some referred pain with the right leg.  X-
ray examination demonstrated a normal lumbosacral spine.  The 
diagnoses included degenerative disc disease of L4-5.  

The examiner commented that there were no objective findings 
and there is no objective data to support the diagnosis.  
Insofar as this examination report concludes that there is no 
objective data to support the diagnosis of degenerative disc 
disease, it indicates that there is no current disability 
with respect to the lumbar spine and provides negative 
evidence against the veterans claim.

A second VA fee basis examination report, dated in April 
2006, reflects the veteran's complaints of stiffness, loss of 
motion, weakness, and constant pain which travels down his 
legs.  As noted above, the veteran related that he 
experiences one incapacitating episode due to his lumbar 
spine disability per year, this episode lasts for three days, 
and bed rest has been recommended by a physician's assistant.  
Physical examination revealed complaints of radiating pain 
with all movement and positive straight leg raising, left and 
right.  There was no tenderness, muscle spasm, or ankylosis.  
Range of motion testing revealed 86 degrees of flexion, 24 
degrees of extension, 26 degrees of left and right lateral 
flexion and left and right rotation.  The examiner noted that 
joint function resulted in an additional loss of 10 degrees 
due to pain after repetitive use.  There was no additional 
functional loss due to fatigue, weakness, lack of endurance, 
and incoordination.  The diagnoses included degenerative disc 
disease, lumbar spine.  Again, this highly probative 
examination report provides evidence against the veteran's 
claim for an increased by clearly finding that the criteria 
for the higher rating has not been meet.  

Post service medical records show treatment for recurrent 
complaints of lumbar spine pain.  A March 2002 treatment note 
reflects an impression of mechanical spine pain in the lumbar 
spine region due to spondylosis.  These records reflect that 
the veteran underwent physical therapy for his spine related 
complaints.  

The Board acknowledges the veteran's statements that he 
experiences constant low back pain which radiates into his 
legs and that these symptoms increase in severity with 
physical activity.  However, the Board must find that, as a 
whole, the post-service medical records with the greatest 
probative weight provide a great deal of evidence against the 
veteran's claim.  The competent medical evidence shows that 
the impairment associated with the veteran's service 
connected lumbosacral sprain does not satisfy either the old 
or the new criteria for a schedular rating in excess of 10 
percent.  Specifically, it is noted that, although some 
limitation of motion is demonstrated, it is not shown that 
the veteran has forward flexion of the back of no more than 
60 degrees or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees and there is no evidence 
of muscle spasm or guarding.  Thus, there is no medical 
evidence to demonstrate that the veteran's lumbar spine 
disability warrants a rating in excess of 10 percent under 
the revised diagnostic codes for rating spinal disabilities. 

As for application of the former rating criteria for spine 
disorders, the medical evidence does not show fracture of the 
vertebra; ankylosis of the spine; moderate limitation of 
lumbar spine motion; intervertebral disc syndrome; or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position so as to warrant a rating in excess of 10 
percent disabling under VA's Schedule for Rating Disabilities 
as in effect prior to September 26, 2003.  In fact, some of 
the highly probative medical evidence, such as the May 2001 
examination report, would provide evidence against a finding 
of ten percent for the service connected disorder.

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurologic ratings 
permitted by the criteria that went into effect September 23, 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 
2002) and Diagnostic Code 5243 (September 26, 2003).  In 
pertinent part, 38 C.F.R. § 4.14 states that "evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of 
the symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 10 percent rating assigned 
contemplates orthopedic as well as neurologic aspects of said 
disability.  Clearly, Diagnostic Code 5293 contemplates 
lumbar radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations.  See also VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  In particular, 
the criteria in Diagnostic Code 5293 include muscle spasms, 
as does Diagnostic Code 5295.

Muscle spasms have a distinctly orthopedic aspect, as 
indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides that "limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

Moreover, in this case, the evidence does not support the 
existence of separately ratable orthopedic and neurological 
disabilities that would result in a rating in excess of 10 
percent under the criteria in effect after September 22, 
2002.  As noted above, a separate evaluation based on pain 
alone is not appropriate, unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  There are no objective findings with 
respect to bowel or bladder problems or neurological 
impairment.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an initial rating in excess of 10 percent for his service 
connected degenerative disc disease of the lumbar spine.  
Accordingly, the appeal is denied.

The veteran's service connected right knee strain, right 
ankle strain, and left ankle strain are separately rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5024.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5299 
refers to the general area of rating the joints while the 
more specific Diagnostic Code 5024 refers to rating 
tenosynovitis.

Diagnostic Code 5024 directs VA to rate a veteran's 
disability on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 5024.  Diagnostic 
Codes for limitation of motion of the knee and ankle are 
appropriate to evaluate the veteran's right knee and 
bilateral ankle strain.  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the leg.  Diagnostic Code 5260 provides for a 10 percent 
evaluation where flexion is limited to 45 degrees and a 20 
percent evaluation where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 
5261 provides for a 10 percent evaluation where extension 
limited to 10 degrees and a 20 percent evaluation where 
extension is limited to 15 degrees.  

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71 Plate II.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004.

Diagnostic Code 5271 provides for assignment of a 10 percent 
disability rating for moderate limited motion of the ankle 
and a 20 percent rating for marked limited motion of the 
ankle.  38 C.F.R. § 4.71(a), Diagnostic Code 5271.  Standard 
motion of the ankle is from 0 to 20 degrees of dorsiflexion 
and from 0 to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71 Plate II.

Upon VA fee basis examination in May 2001, the veteran 
complained of constant knee and ankle pain, weakness, 
stiffness, swelling, instability, locking, and lack of 
endurance.  He reported experiencing monthly knee flare-ups 
and flare-ups "all the time" with the ankles.  He further 
reported that the flare-ups are relieved by anti-inflammatory 
medications, heat, and ice.  The veteran stated that he is 
unable to walk with knee flare-ups and that walking is 
difficult with ankle flare-ups.  Neurological examination of 
the lower extremities revealed normal motor function, 5/5 
muscle power, no muscle atrophy, sensory was intact, and 
reflexes were normal.  There was no evidence of heat, 
redness, swelling, effusion, drainage or abnormal motion of 
either the right knee or the ankles.  Right knee and 
bilateral ankle examination also demonstrated moderate 
instability and weakness due to pain.  X-ray examination of 
the right knee and each ankle was normal, providing more 
evidence against this claim.  

Range of motion testing of the right knee revealed flexion to 
100 degrees with pain and extension to zero degrees with 
pain.  

Range of motion testing of the ankles demonstrated 20 degrees 
of dorsiflexion with pain and 45 degrees of plantar flexion 
with pain, right and left.  

The diagnoses included right knee strain and bilateral ankle 
strain.  

Upon VA fee basis examination in April 2006, the veteran 
reported that his right knee impairment is producing of 
constant burning and aching pain at the inside of the right 
knee.  He also reported that his right knee is manifested by 
weakness, stiffness with weather changes, giving way, loss of 
strength, lack of endurance with standing or walking for 
longer periods, locking, and difficulty with extension.  

With respect to his ankles, the April 2006 examination report 
reflects that the veteran complained of weakness, easy 
spraining, lack of endurance, and constant aching pain.  On a 
scale of one to ten, ten being the worst, the veteran 
characterized the pain as 2.  He reported that the functional 
impairment is manifested by difficulty standing and walking 
for long periods.  

Range of motion testing of the right knee revealed flexion to 
130 degrees with pain and extension to zero degrees.  
Anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and medial and lateral meniscus 
stability tests were within normal limits.  The examiner 
noted that the right knee showed signs of guarding of 
movement and crepitus.  

Range of motion testing of the ankles demonstrated 15 degrees 
of dorsiflexion with pain and 40 degrees of plantar flexion 
with pain, right and left.  Examination of the ankles 
revealed no signs of edema, effusion, weakness, redness, 
heat, abnormal movement, guarding of movement, or deformity.  
The examiner noted that joint function was limited by pain, 
fatigue, weakness, and lack of endurance.  

X-ray examination of the right knee and bilateral ankles were 
within normal limits.  The diagnoses were right knee and 
bilateral ankle sprain.  

Post service medical records show treatment for recurrent 
complaints of knee and ankle pain.  These records reflect 
that the veteran has undergone physical therapy for his lower 
extremity related complaints.  

An increased rating of 20 percent disabling for the veteran's 
right knee and bilateral ankle strain, by application of 
Diagnostic Codes 5260, 5261, or 5271, is not warranted 
because his right knee flexion is not limited to 30 degrees, 
his right knee extension is not limited to 15 degrees, and 
marked limitation of ankle motion is not demonstrated.  

The Board has also considered application of Diagnostic Code 
5262, which provides for impairment of the tibia and fibula.  
Where there is malunion of the tibia and fibula, Diagnostic 
Code 5262 provides for a 10 percent rating if there is slight 
knee or ankle disability, a 20 percent rating if there is 
moderate knee or ankle disability, and a 30 percent rating if 
there is marked knee or ankle disability. Diagnostic Code 
5262.  Where there is non union of the tibia and fibula, with 
loose motion, requiring brace, a 40 percent rating is 
provided.  Id.

While the RO did not specifically refer to Diagnostic Codes 
5257 or 5262 in the March 2007 supplemental statement of the 
case, the stated reasons for denial of increased ratings 
included evidence showing that the necessary criteria under 
these Diagnostic Codes were not satisfied.  X-ray examination 
of the veteran's right knee and ankles have been normal, 
there is no impairment of the tibia and fibula, and recurrent 
subluxation or lateral instability have not been shown.  
Accordingly, the criteria for an evaluation in excess of 10 
percent disabling under Diagnostic Codes 5257 or 5262 have 
not been met.

The Board finds that Diagnostic Code 5003, for degenerative 
arthritis is not for application.  There are no X-ray 
findings of arthritis and no evidence of record indicates 
that the veteran suffers from arthritis involving his 
service-connected right knee and bilateral ankles.  

It is noted that the record includes complaints of right knee 
and bilateral ankle pain.  However, the effects of pain 
reasonably shown to be due to the veteran's service connected 
right knee and bilateral ankle disabilities are contemplated 
in the current 10 percent evaluations which separately 
assigned for each joint.  There is no indication that pain 
has caused functional loss of the right knee or either ankle 
greater than that already contemplated by the current 10 
percent evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.

The Board notes that the veteran's pes planus, degenerative 
disc disease of the lumbar spine, right knee strain, and 
bilateral ankle strain do not appear to have fluctuated 
markedly since the effective date of service connection in 
September 2001.  Thus, staged disability ratings are not 
warranted.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board is aware of the veteran's contention that the 
schedular evaluations presently in effect for his pes planus, 
degenerative disc disease of the lumbar spine, right knee, 
and bilateral ankles inadequately reflect the level of 
disability associated with these disorders.  However, without 
any medical experience, the Board must find that his opinions 
have very limited probative value and are clearly outweighed 
by the medical evidence and facts cited above.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in April 2001 and provided 
to the appellant prior to the August 2001 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claims.  

The Board emphasizes that this appeal arises from the initial 
ratings assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection for these claims.  VA's 
Office of General Counsel has held that there is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating or an earlier 
effective date after an initial award of service connection, 
if proper VCAA notice for the original service connection 
issue was already provided, as is the case here.  VAOPGCPREC 
8-2003.  Therefore, the veteran has been provided adequate 
notice and, inasmuch as the effective date of service 
connection and schedular rating for these disorders was in 
accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.


ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


